&e, Ww HN

Oo CO SY HD WN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 2:19-cv-10202-DDP-E Document 30 Filed 06/04/20 Page 1of12 Page ID #:333

SKAPIK LAW GROUP

Mark J. Skapik (SBN 164957)
Geralyn L. Skapik (SBN 145055)
Blair J. Berkley (SBN 222293)
5861 Pine Avenue, Suite A-1
Chino Hills, California 91709
Telephone: (909) 398-4404
Facsimile: (909) 398-1883

Attorneys for GLOBAL I.T. COMMUNICATIONS, INC.

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA — WESTERN DIVISION

NOMADIX, INC. Case No.: 2:19-CV-10202-DDP (Ex)
[Hon. Dean D. Pregerson]

Plaintiff,
DEFENDANT GLOBAL LT.
vs. COMMUNICATIONS, INC’S ANSWER TO
COMPLAINT FOR PATENT
INFRINGEMENT

SIA MIKROTIKLS; MICROCOM DEMAND FOR JURY TRIAL
TECHNOLOGIES, INC.; CREATIVE
WIRELESS, INC.; and GLOBAL IT
COMMUNICATIONS, INC.

Defendants.

 

 

Defendant, Global I.T. Communications Inc. (“GLOBAL”), hereby responds to the Complaint
filed against it by Plaintiff Nomadix, Inc., as follows.
THE PARTIES
1. GLOBAL lacks sufficient information and knowledge to form a belief as to the truth of
the allegations of paragraph 1 of the Compliant and on that basis denies the same.
2. GLOBAL lacks sufficient information and knowledge to form a belief as to the truth of
the allegations of paragraph 2 of the Complaint and on that basis denies the same.

Hf

-l-
DEFENDANT GLOBAL I.T. COMMUNICATIONS, INC.’S ANSWER TO PLAINTIFF’S COMPLAINT

 
oOo Oo NDB UD FP WO NO —

No No No ro NO bho iw) rw bw — beet — ot — — —_ — —
oN DN UN BP WY NYO KF TD Oo HN Dn A FP WD NY KF CO

Case 2:19-cv-10202-DDP-E Document 30 Filed 06/04/20 Page 20f12 Page ID #:334

3, GLOBAL lacks sufficient information and knowledge to form a belief as to the truth of
the allegations of paragraph 3 of the Complaint and on that basis denies the same

4, GLOBAL lacks sufficient information and knowledge to form a belief as to the truth of
the allegations of paragraph 4 of the Complaint and on that basis denies the same.

5. GLOBAL admits that it is a California Corporation and denies the wrong address listed
for its principal place of business, which is at 6720 Bright Ave, as opposed to 6270 Bright Ave.

JURISDICTION AND VENUE

6. GLOBAL admits to the allegations in paragraph 6 of the Complaint.

7. GLOBAL admits to the allegations in paragraph 7 of the Complaint.

8, GLOBAL lacks sufficient information and knowledge to form a belief as to the truth of
the allegations of paragraph 8 of the Complaint and on that basis denies the same.

9. GLOBAL lacks sufficient information and knowledge to form a belief as to the truth of
the allegations of paragraph 9 of the Complaint and on that basis denies the same.

10. GLOBAL lacks sufficient information and knowledge to form a belief as to the truth of
the allegations of paragraph 10 of the Complaint and on that basis denies the same.

11. GLOBAL admits to the allegations in paragraph 11 of the Complaint.

12. GLOBAL admits to the allegations in paragraph 12 of the Complaint.

13. GLOBAL admits to the allegations in paragraph 13 of the Complaint.

STATEMENT OF THE CASE
14. GLOBAL admits to the allegations in paragraph 14 of the Complaint.
STATEMENT OF FACTS

15. GLOBAL lacks sufficient information and knowledge to form a belief as to the truth of
the allegations of paragraph 15 of the Complaint and on that basis denies the same.

16. GLOBAL lacks sufficient information and knowledge to form a belief as to the truth of
the allegations of paragraph 16 of the Complaint and on that basis denies the same.

17. | GLOBAL lacks sufficient information and knowledge to form a belief as to the truth of
the allegations of paragraph 17 of the Complaint and on that basis denies the same.

Hf

-2-
DEFENDANT GLOBAL LT. COMMUNICATIONS, INC.’S ANSWER TO PLAINTIFF’S COMPLAINT

 

 
aT DO Wn BP W

oo

10
il
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 2:19-cv-10202-DDP-E Document 30 Filed 06/04/20 Page 30f12 Page ID #:335

18. | GLOBAL lacks sufficient information and knowledge to form a belief as to the truth of
the allegations of paragraph 18 of the Complaint and on that basis denies the same.

19. | GLOBAL lacks sufficient information and knowledge to form a belief as to the truth of
the allegations of paragraph 19 of the Complaint and on that basis denies the same.

20. GLOBAL lacks sufficient information and knowledge to form a belief as to the truth of
the allegations of paragraph 20 of the Complaint and on that basis denies the same.

21. | GLOBAL lacks sufficient information and knowledge to form a belief as to the truth of
the allegations of paragraph 21 of the Complaint and on that basis denies the same.

22. GLOBAL lacks sufficient information and knowledge to form a belief as to the truth of
the allegations of paragraph 22 of the Complaint and on that basis denies the same.

23. GLOBAL lacks sufficient information and knowledge to form a belief as to the truth of
the allegations of paragraph 23 of the Complaint and on that basis denies the same.

24. | GLOBAL lacks sufficient information and knowledge to form a belief as to the truth of
the allegations of paragraph 24 of the Complaint and on that basis denies the same.

25. | GLOBAL lacks sufficient information and knowledge to form a belief as to the truth of
the allegations of paragraph 25 of the Complaint and on that basis denies the same.

26. | GLOBAL lacks sufficient information and knowledge to form a belief as to the truth of
the allegations of paragraph 26 of the Complaint and on that basis denies the same.

27. | GLOBAL lacks sufficient information and knowledge to form a belief as to the truth of
the allegations of paragraph 27 of the Complaint and on that basis denies the same.

28. GLOBAL lacks sufficient information and knowledge to form a belief as to the truth of

the allegations of paragraph 28 of the Complaint and on that basis denies the same.

 

29. GLOBAL admits that it provides network consulting services and denies that it ever
provided network installations that use MicroTik products and MicroTik wireless products.
THE PARTIES-IN-SUIT
30. GLOBAL lacks sufficient information and knowledge to forma belief as to the truth of
the allegations of paragraph 30 of the Complaint and on that basis denies the same.

if

-3-
DEFENDANT GLOBAL LT. COMMUNICATIONS, INC.’S ANSWER TO PLAINTIFF’S COMPLAINT

 

 
On Be Ww Dd

oO 4 sD

10
1]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 2:19-cv-10202-DDP-E Document 30 Filed 06/04/20 Page 4of12 Page ID #:336

31. GLOBAL lacks sufficient information and knowledge to form a belief as to the truth of
the allegations of paragraph 31 of the Complaint and on that basis denies the same.

32. GLOBAL lacks sufficient information and knowledge to form a belief as to the truth of
the allegations of paragraph 32 of the Complaint and on that basis denies the same.

33. GLOBAL lacks sufficient information and knowledge to form a belief as to the truth of
the allegations of paragraph 33 of the Complaint and on that basis denies the same.

34. | GLOBAL lacks sufficient information and knowledge to form a belief as to the truth of
the allegations of paragraph 34 of the Complaint and on that basis denies the same.

35. | GLOBAL lacks sufficient information and knowledge to form a belief as to the truth of
the allegations of paragraph 35 of the Complaint and on that basis denies the same.

36. | GLOBAL lacks sufficient information and knowledge to form a belief as to the truth of
the allegations of paragraph 36 of the Complaint and on that basis denies the same.

COUNT 1: INFRINGEMENT OF U.S. PATENT NO, 7,194,554

37. GLOBAL lacks sufficient information and knowledge to form a belief as to the truth of
the allegations of paragraph 37 of the Complaint and on that basis denies the same.

38. GLOBAL lacks sufficient information and knowledge to form a belief as to the truth of
the allegations of paragraph 38 of the Complaint and on that basis denies the same.

39. | GLOBAL lacks sufficient information and knowledge to form a belief as to the truth of
the allegations of paragraph 39 of the Complaint and on that basis denies the same.

40. | GLOBAL lacks sufficient information and knowledge to form a belief as to the truth of
the allegations of paragraph 40 of the Complaint and on that basis denies the same.

41. GLOBAL lacks sufficient information and knowledge to form a belief as to the truth of
the allegations of paragraph 41 of the Complaint and on that basis denies the same.

42. GLOBAL lacks sufficient information and knowledge to form a belief as to the truth of
the allegations of paragraph 42 of the Complaint and on that basis denies the same.

43. | GLOBAL lacks sufficient information and knowledge to form a belief as to the truth of
the allegations of paragraph 43 of the Complaint and on that basis denies the same.

Hf

-4.
DEFENDANT GLOBAL LT. COMMUNICATIONS, INC.’S ANSWER TO PLAINTIFF’S COMPLAINT

 

 
Go

Oo CO SY DH Oe

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 2:19-cv-10202-DDP-E Document 30 Filed 06/04/20 Page 5of12 Page ID #:337

44, GLOBAL lacks sufficient information and knowledge to form a belief as to the truth of
the allegations of paragraph 44 of the Complaint and on that basis denies the same.

45. | GLOBAL lacks sufficient information and knowledge to form a belief as to the truth of
the allegations of paragraph 45 of the Complaint and on that basis denies the same.

46. GLOBAL lacks sufficient information and knowledge to form a belief as to the truth of
the allegations of paragraph 46 of the Complaint and on that basis denies the same.

47. GLOBAL lacks sufficient information and knowledge to form a belief as to the truth of
the allegations of paragraph 47 of the Complaint and on that basis denies the same.

48. GLOBAL lacks sufficient information and knowledge to form a belief as to the truth of
the allegations of paragraph 48 of the Complaint and on that basis denies the same.

49, GLOBAL lacks sufficient information and knowledge to form a belief as to the truth of
the allegations of paragraph 49 of the Complaint and on that basis denies the same.

50. GLOBAL lacks sufficient information and knowledge to form a belief as to the truth of
the allegations of paragraph 50 of the Complaint and on that basis denies the same.

51. | GLOBAL denies the allegations in paragraph 51 of the Complaint as to GLOBAL.
GLOBAL lacks sufficient information as to the other Defendants, Microcom and Creative Wireless, and
therefore on that basis denies the allegations in paragraph 51 concerning them.

52. GLOBAL lacks sufficient information and knowledge to form a belief as to the truth of
the allegations of paragraph 52 of the Complaint and on that basis denies the same.

53. | GLOBAL lacks sufficient information and knowledge to form a belief as to the truth of
the allegations of paragraph 53 of the Complaint and on that basis denies the same.

54, GLOBAL lacks sufficient information and knowledge to form a belief as to the truth of
the allegations of paragraph 54 of the Complaint and on that basis denies the same.

COUNT II: INFRINGEMENT OF U.S. PATENT NO. 6,636,894

55, GLOBAL lacks information and knowledge as to several previous paragraphs and
reasserts the same answer for each prior paragraph herein.

56. GLOBAL lacks sufficient information and knowledge to form a belief as to the truth of

the allegations of paragraph 56 of the Complaint and on that basis denies the same.

-5.-
DEFENDANT GLOBAL I.T. COMMUNICATIONS, INC.’S ANSWER TO PLAINTIFF’S COMPLAINT

 

 
Sa HD A FSF WH LW

Co

10
ll
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 2:19-cv-10202-DDP-E Document 30 Filed 06/04/20 Page 6o0f12 Page ID #:338

57. | GLOBAL lacks sufficient information and knowledge to form a belief as to the truth of
the allegations of paragraph 57 of the Complaint and on that basis denies the same.

58, GLOBAL lacks sufficient information and knowledge to form a belief as to the truth of
the allegations of paragraph 58 of the Complaint and on that basis denies the same.

59. GLOBAL lacks sufficient information and knowledge to form a belief as to the truth of
the allegations of paragraph 59 of the Complaint and on that basis denies the same.

60. GLOBAL lacks sufficient information and knowledge to form a belief as to the truth of
the allegations of paragraph 60 of the Complaint and on that basis denies the same.

61. GLOBAL lacks sufficient information and knowledge to form a belief as to the truth of
the allegations of paragraph 61 of the Complaint and on that basis denies the same.

62. GLOBAL lacks sufficient information and knowledge to form a belief as to the truth of
the allegations of paragraph 62 of the Complaint and on that basis denies the same.

63. | GLOBAL lacks sufficient information and knowledge to form a belief as to the truth of
the allegations of paragraph 63 of the Complaint and on that basis denies the same.

64. GLOBAL lacks sufficient information and knowledge to form a belief as to the truth of
the allegations of paragraph 64 of the Complaint and on that basis denies the same.

65. | GLOBAL lacks sufficient information and knowledge to form a belief as to the truth of
the allegations of paragraph 65 of the Complaint and on that basis denies the same.

66. | GLOBAL denies the allegations in paragraph 66 of the Complaint as to GLOBAL.
GLOBAL lacks sufficient information as to the other Defendants, Microcom and Creative Wireless, and
therefore on that basis denies the allegations in paragraph 66 concerning them.

67. GLOBAL lacks sufficient information and knowledge to form a belief as to the truth of
the allegations of paragraph 67 of the Complaint and on that basis denies the same.

68. | GLOBAL lacks sufficient information and knowledge to form a belief as to the truth of
the allegations of paragraph 68 of the Complaint and on that basis denies the same.

69. GLOBAL lacks sufficient information and knowledge to form a belief as to the truth of
the allegations of paragraph 69 of the Complaint and on that basis denies the same.

Ml

-6-
DEFENDANT GLOBAL I.T. COMMUNICATIONS, INC.’S ANSWER TO PLAINTIFF’S COMPLAINT

 

 
nm SP WwW KN

oS Oo Ns DD

10
ll
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 2:19-cv-10202-DDP-E Document 30 Filed 06/04/20 Page 7 of12 Page ID #:339

COUNT II: INFRINGEMENT OF U.S. PATENT NO. 8,156,246

70, GLOBAL lacks information and knowledge as to several previous paragraphs and
reasserts the same answer for each prior paragraph herein.

71. GLOBAL lacks sufficient information and knowledge to form a belief as to the truth of
the allegations of paragraph 71 of the Complaint and on that basis denies the same.

72. GLOBAL lacks sufficient information and knowledge to form a belief as to the truth of
the allegations of paragraph 72 of the Complaint and on that basis denies the same.

73. GLOBAL lacks sufficient information and knowledge to form a belief as to the truth of
the allegations of paragraph 73 of the Complaint and on that basis denies the same.

74. GLOBAL lacks sufficient information and knowledge to form a belief as to the truth of
the allegations of paragraph 74 of the Complaint and on that basis denies the same.

75. GLOBAL lacks sufficient information and knowledge to form a belief as to the truth of
the allegations of paragraph 75 of the Complaint and on that basis denies the same.

76. GLOBAL lacks sufficient information and knowledge to form a belief as to the truth of
the allegations of paragraph 76 of the Complaint and on that basis denies the same.

77. GLOBAL lacks sufficient information and knowledge to form a belief as to the truth of
the allegations of paragraph 77 of the Complaint and on that basis denies the same.

78. | GLOBAL lacks sufficient information and knowledge to form a belief as to the truth of
the allegations of paragraph 78 of the Complaint and on that basis denies the same.

79. GLOBAL lacks sufficient information and knowledge to form a belief as to the truth of
the allegations of paragraph 79 of the Complaint and on that basis denies the same.

80. GLOBAL denies the allegations in paragraph 80 of the Complaint as to GLOBAL.
GLOBAL lacks sufficient information as to the other Defendants, Microcom and Creative Wireless, and
therefore on that basis denies the allegations in paragraph 80 concerning them.

81. GLOBAL lacks sufficient information and knowledge to form a belief as to the truth of
the allegations of paragraph 81 of the Complaint and on that basis denies the same.

82. GLOBAL lacks sufficient information and knowledge to form a belief as to the truth of

the allegations of paragraph 82 of the Complaint and on that basis denies the same.

-7-
DEFENDANT GLOBAL IT. COMMUNICATIONS, INC.’S ANSWER TO PLAINTIFF'S COMPLAINT

 

 
la

oOo ~~ INH HD ne

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 2:19-cv-10202-DDP-E Document 30 Filed 06/04/20 Page 80f12 Page ID #:340

§3. GLOBAL lacks sufficient information and knowledge to form a belief as to the truth of
the allegations of paragraph 83 of the Complaint and on that basis denies the same.
COUNT IV: INFRINGEMENT OF U.S. PATENT NO. 7,554,99
84. | GLOBAL lacks information and knowledge as to several previous paragraphs and
reasserts the same answer for each prior paragraph herein.
85. | GLOBAL lacks sufficient information and knowledge to form a belief as to the truth of
the allegations of paragraph 85 of the Complaint and on that basis denies the same.

86. | GLOBAL lacks sufficient information and knowledge to form a belief as to the truth of

 

 

the allegations of paragraph 86 of the Complaint and on that basis denies the same.

87. | GLOBAL lacks sufficient information and knowledge to form a belief as to the truth of
the allegations of paragraph 87 of the Complaint and on that basis denies the same.

88. GLOBAL lacks sufficient information and knowledge to form a belief as to the truth of
the allegations of paragraph 88 of the Complaint and on that basis denies the same.

89. GLOBAL lacks sufficient information and knowledge to form a belief as to the truth of
the allegations of paragraph 89 of the Complaint and on that basis denies the same.

90. | GLOBAL lacks sufficient information and knowledge to form a belief as to the truth of
the allegations of paragraph 90 of the Complaint and on that basis denies the same.

91. GLOBAL lacks sufficient information and knowledge to form a belief as to the truth of
the allegations of paragraph 91 of the Complaint and on that basis denies the same.

92. | GLOBAL lacks sufficient information and knowledge to form a belief as to the truth of
the allegations of paragraph 92 of the Complaint and on that basis denies the same.

93. | GLOBAL lacks sufficient information and knowledge to form a belief as to the truth of
the allegations of paragraph 93 of the Complaint and on that basis denies the same.

94. GLOBAL lacks sufficient information and knowledge to form a belief as to the truth of
the allegations of paragraph 94 of the Complaint and on that basis denies the same.

95. GLOBAL lacks sufficient information and knowledge to form a belief as to the truth of
the allegations of paragraph 95 of the Complaint and on that basis denies the same.

Mt

-g-
DEFENDANT GLOBAL LT. COMMUNICATIONS, INC.’S ANSWER TO PLAINTIFF’S COMPLAINT

 
i)

SN DN A SP W

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 2:19-cv-10202-DDP-E Document 30 Filed 06/04/20 Page 9of12 Page ID #:341

96. | GLOBAL denies the allegations in paragraph 96 of the Complaint as to GLOBAL.
GLOBAL lacks sufficient information as to the other Defendants, Microcom and Creative Wireless, and
therefore on that basis denies the allegations in paragraph 96 concerning them.

97. | GLOBAL lacks sufficient information and knowledge to form a belief as to the truth of
the allegations of paragraph 97 of the complaint and on that basis denies the same.

98. | GLOBAL lacks sufficient information and knowledge to form a belief as to the truth of

the allegations of paragraph 98 of the Complaint and on that basis denies the same.

 

99. GLOBAL lacks sufficient information and knowledge to form a belief as to the truth of

the allegations of paragraph 99 of the Complaint and on that basis denies the same.
COUNT V: INFRINGEMENT OF U.S. PATENT NO. 7,088,727

100. GLOBAL lacks information and knowledge as to several previous paragraphs and
reasserts the same answer for each prior paragraph herein.

101. GLOBAL lacks sufficient information and knowledge to form a belief as to the truth of
the allegations of paragraph 101 of the Complaint and on that basis denies the same.

102. GLOBAL lacks sufficient information and knowledge to form a belief as to the truth of
the allegations of paragraph 102 of the Complaint and on that basis denies the same.

103. GLOBAL lacks sufficient information and knowledge to form a belief as to the truth of
the allegations of paragraph 103 of the Complaint and on that basis denies the same.

104. GLOBAL lacks sufficient information and knowledge to form a belief as to the truth of
the allegations of paragraph 104 of the Complaint and on that basis denies the same.

105. GLOBAL lacks sufficient information and knowledge to form a belief as to the truth of
the allegations of paragraph 105 of the Complaint and on that basis denies the same.

106. GLOBAL lacks sufficient information and knowledge to form a belief as to the truth of
the allegations of paragraph 106 of the Complaint and on that basis denies the same.

107. GLOBAL lacks sufficient information and knowledge to form a belief as to the truth of
the allegations of paragraph 107 of the Complaint and on that basis denies the same.

108. GLOBAL lacks sufficient information and knowledge to form a belief as to the truth of

the allegations of paragraph 108 of the Complaint and on that basis denies the same.

-9.
DEFENDANT GLOBAL LT. COMMUNICATIONS, INC.’S ANSWER TO PLAINTIFF’S COMPLAINT.

 

 
Sa DH WN S&S

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

base 2:19-cv-10202-DDP-E Document 30 Filed 06/04/20 Page 100f12 Page ID #:342

109. GLOBAL lacks sufficient information and knowledge to form a belief as to the truth of
the allegations of paragraph 109 of the Complaint and on that basis denies the same.

110. GLOBAL denies the allegations in paragraph 110 of the Complaint as to GLOBAL.
GLOBAL lacks sufficient information as to the other Defendants, Microcom and Creative Wireless, and
therefore on that basis denies the allegations in paragraph 110 concerning them.

111. GLOBAL lacks sufficient information and knowledge to form a belief as to the truth of
the allegations of paragraph 111 of the Complaint and on that basis denies the same. |

112. GLOBAL lacks sufficient information and knowledge as to the other Defendants, and
therefore denies the same. GLOBAL denies all of the allegations in paragraph 112 as to itself directly
and as to Plaintiff's claims of harm, injury, and damages.

113. GLOBAL denies all of the allegations in paragraph 113 of the Complaint against it.

DENIAL OF PLAINTIFF’S PRAYER FOR RELIEF

114. GLOBAL denies that Plaintiff, Nomadix, Inc., is entitled to any of the relief it seeks
against Global I.T. Communications, Inc. in this lawsuit. GLOBAL has not infringed upon any of the
patents alleged in this lawsuit, having never utilized any of the products alleged in this lawsuit for any
purpose. Nomadix, Inc. is, thus, not entitled to statutory damages, compensatory damages, enhanced
damages, injunctive relief, a finding of an exceptional case in Plaintiffs favor, attorneys fees, costs,
interest, or any other type of relief against GLOBAL.

AFFIRMATIVE DEFENSES

115. GLOBAL asserts the following as separate, distinct and non-exclusive affirmative

defenses. In asserting these defenses, GLOBAL does not thereby assume the burden of proof.
FIRST DEFENSE
(FAILURE TO STATE A CLAIM UPON WHICH RELIEF CAN BE GRANTED)

116. Plaintiffs claims fail to state sufficiently how GLOBAL infringed and cannot so state
with merit as GLOBAL never used the allegedly infringed upon products.
Mf
Hf
Mf

-10-
DEFENDANT GLOBAL I.T. COMMUNICATIONS, INC.’S ANSWER TO PLAINTIFF’S COMPLAINT

 
Ww tn

oO Oo “NN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

28

 

 

Pase 2:19-cv-10202-DDP-E Document 30 Filed 06/04/20 Page 11of12 Page ID #:343

SECOND DEFENSE
(NON-INFRINGEMENT OF PATENTS IN SUIT)
117. GLOBAL has not, directly or indirectly, contributorily or through inducement infringed
upon any patent in suit, either literally or under the doctrine of equivalents
THIRD DEFENSE
(NO WILLFUL INFRINGEMENT)
118. GLOBAL has not willfully infringed any claims of the patents involved in this suit.
FOURTH DEFENSE
(RESERVATION OF RIGHTS)

119. GLOBAL asserts the above defenses based on its present knowledge, which is based on
limited investigation and an absence of discovery, which has yet to begin in this matter. GLOBAL’s
investigation of its defenses is continuing and GLOBAL reserves the right to supplement or amend its
Answer and these defenses.

RESERVATION OF RIGHTS

120. GLOBAL reserves the right to add any additional defenses and/or counterclaims that
discovery may reveal.

WHEREFORE, Defendant, Global I.T. Communications, Inc., prays for judgment as follows:

1. That the Plaintiff's Complaint for Patent Infringement be dismissed with prejudice and
the Plaintiff take nothing thereunder;

2. An order and judgment declaring that GLOBAL did not infringe any claim of the patents
that are asserted by Plaintiff in this action, under any theory;

3. An order that Plaintiff take nothing by the Complaint, that no injunctive relief shall issue

in favor of Plaintiff, and that the Complaint be dismissed with prejudice;

4, An order that no costs, expenses, attorneys’ fees, or other relief shall be rewarded to
Plaintiff;
5. An order declaring this case exceptional pursuant to 35 U.S.C. § 285 and awarding

attorneys’ fees to GLOBAL;
6. An order that costs and expenses shall be awarded to GLOBAL; and

-11-
DEFENDANT GLOBAL LT. COMMUNICATIONS, INC.’S ANSWER TO PLAINTIFF’S COMPLAINT

 
Oo fo NJ WN WA BP WC YN

NM WN NO NO KN NYO BD KR RO RR eR Re RSE Sl el
oN ON UN SP WH NY KY CO CO Fe IN DH TH Fe BD BPH KF OS

patent infringement; and

on all issues triable of right by a jury.

-12-

 

Case 2:19-cv-10202-DDP-E Document 30 Filed 06/04/20 Page 12 0f12 Page ID #:344

7. For costs and disbursements necessarily incurred in defending Plaintiff's Complaint for

8. For such further relief as the Court may deem just and proper.
DEMAND FOR JURY TRIAL
Pursuant to Rule 38 of the Federal Rules of Civil Procedure, GLOBAL demands a trial by jury

SKAPIK LAW GROUP

Dated: June 4, 2020 CNV

 

Mark J. Skapik

Geralyn L. Skapik

Blair J. Berkley

Attorneys for Defendant
GLOBAL IT
COMMUNICATIONS, INC.

DEFENDANT GLOBAL LLT, COMMUNICATIONS, INC.’S ANSWER TO PLAINTIFF’S COMPLAINT

 
